Citation Nr: 1110739	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  08-22 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1151.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to January 1946.  The Veteran died in December 2006, and the appellant is his surviving spouse.  By a January 2009 rating decision, the RO determined that the appellant was not competent to handle the disbursement of funds.  In a March 2009 statement, the appellant requested that her son be appointed her guardian, or fiduciary, to manage her funds.

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In January 2010, the Board remanded this case for further evidentiary development.  The requested development was completed, and the remand orders were substantially complied with.  The case has now been returned to the Board for further appellate action. 

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in December 2006.  According to his death certificate, the immediate cause of death was acute respiratory failure, and the conditions contributing to the immediate cause were bronchial pneumonia, post-ventricular atrial fibrillation, and decompensated pulmonary emphysema.

2.  The Veteran's death was not actually caused by VA hospital care, medical or surgical treatment, or examination; was not proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel relative to the Veteran's VA medical treatment; and was not proximately caused by an event during that treatment that was not reasonably foreseeable.
CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2010 letter, the appellant was provided notice regarding what information and evidence is needed to substantiate a claim for entitlement to DIC under the provisions of 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  This letter also advised the appellant of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Furthermore, this letter asked the appellant to provide additional information and evidence regarding her claim.  The case was last readjudicated in January 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, hearing testimony for a prior appeal, and the Veteran's death certificate.  As instructed in the Board's remand, VA treatment records were obtained and corrective VCAA notice was provided to the appellant (through her custodian).  Additional information was requested from the appellant in the March 2010 letter, but the appellant failed to provide the requested information and evidence.  As a result, no further action to obtain such evidence can be made, and the Board concludes that the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate her claim for DIC under the provisions of 38 U.S.C.A. § 1151, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Under 38 U.S.C.A. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service connected.  For purposes of this section, a disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

The implementing regulation is 38 C.F.R. § 3.361, which provides that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the actual causation requirements of 38 C.F.R. § 3.361(c)(1)-(2), and proximate causation of 38 C.F.R. § 3.361(d)(1) (informed consent) or 38 C.F.R. § 3.361(d)(2) (unforeseen event).

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant contends that the Veteran died as a result of negligent care that he received from the VA Medical Center (VAMC) in San Juan, the Commonwealth of Puerto Rico, which was identified as the only VA facility where he sought medical care.  Specifically, she has argued that surgery on the Veteran's right shoulder at the San Juan VAMC in April 2003 was improperly performed.  She further maintains that this "malpractice" caused the factors which led to his death.

Prior to his April 2003 surgery, the Veteran underwent a right shoulder assessment by a VA examiner in March 2003.  He reported a history of chronic right shoulder pain unresponsive to conservative treatment.  His history of right shoulder rotator cuff tear, previously surgically repaired, was noted.  On physical examination, his right shoulder displayed forward flexion to 80 degrees, abduction to 90 degrees, external rotation from 10 to 20 degrees, and no internal rotation at all.  MRI and 
X-ray studies of the shoulder confirmed a current rotator cuff tear and degenerative joint disease.

VA treatment records document that in April 2003, the Veteran underwent a right humeral head replacement at the San Juan VAMC.  A history of a prior rotator cuff repair, also surgically repaired, was noted.  Degenerative joint disease of the right shoulder was also observed.  The operation was without incident, and after a few days of recovery in the hospital, he was discharged to be followed on an outpatient basis.

In October 2003, the Veteran underwent a VA medical examination pursuant to an unrelated claim, and he reported right shoulder pain and limitation of motion.  With objective testing, he was observed to have limited range of motion of the right arm and shoulder.  The assessment was status post right hemiarthroplasty of the right shoulder with prosthetic humeral head replacement.

Thereafter, VA treatment records dated through December 2006 do not note any evidence of an increase in disability of the Veteran's right shoulder attributable to his April 2003 surgery due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care, as opposed to the natural progression of the disorder.

The Veteran died in December 2006.  According to his death certificate, the immediate cause of death was acute respiratory failure, and the conditions contributing to the immediate cause were bronchial pneumonia, post-ventricular atrial fibrillation, and decompensated pulmonary emphysema.  The VA treatment records dated through December 2006 fail to document any evidence of a relationship between any of the Veteran's fatal illnesses and VA hospital care, medical or surgical treatment (to include the April 2003 shoulder surgery), or examination.  Furthermore, such VA treatment records provide no evidence of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel relative to the Veteran's VA medical treatment.  Finally, there is no evidence to indicate that the Veteran's death was proximately caused by an event related to VA treatment that was not reasonably foreseeable. 

Pursuant to the Board's January 2010 remand, the appellant was asked in a March 2010 letter to provide additional information and evidence regarding her claim, including a copy of the Veteran's final hospital summary, the name and address of any medical professional who may have performed an autopsy after the Veteran's death in December 2006, the address of the San Francisco Hospital in Rio Piedras, the Commonwealth of Puerto Rico (the private facility where the Veteran died and where he was hospitalized for the two weeks prior to his death), and completed and signed release forms authorizing VA to obtain private treatment records.  However, the appellant failed to provide any of this requested information.

The Board notes that it is well established that VA's duty to assist a claimant is not always a one-way street.  A claimant seeking help cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Insofar as the appellant has failed to provide the evidence requested in VA's March 2010 letter or the necessary authorization required to obtain such evidence, the Board is of the opinion that no further assistance in this regard is required on the part of VA.  Accordingly, the claim will be evaluated solely on the evidence currently of record.

After a review of the record, the Board finds that the most competent and probative evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C.A. § 1151.  As outlined above, to establish causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination actually and proximately caused the veteran's additional disability or death.  Merely showing that a veteran received VA care and has an additional disability or subsequently died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Rather, it must be shown that VA hospital care, medical or surgical treatment, or examination actually caused the veteran's additional disability or death and that the additional disability or death was proximately caused by VA failure to exercise the degree of care that would be expected of a reasonable health care provider.  (The other basis to establish proximate cause, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent, has not been asserted by the appellant or shown by the evidence in this case.  38 C.F.R. § 3.361(d)(1)(ii).)

In the current case, the record does not demonstrate that the Veteran's death was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination.  See 38 U.S.C.A. § 1151.  With regard to the appellant's contention that the Veteran's April 2003 VA right shoulder surgery was improperly performed and that this "malpractice" caused the factors which led to his death, the Board notes that the medical evidence of record indicates that the Veteran had pain and limitation of motion of his right shoulder prior to his April 2003 surgery, that the April 2003 surgery was performed in a normal manner without complication, and that there was no evidence of an increase in disability of the right shoulder following and attributable to the April 2003 surgery.  Even assuming that the Veteran's right shoulder disability, which clearly existed prior to the April 2003 surgery, had increased in severity since the time of his April 2003 surgery, there is no evidence of record to indicate that the Veteran's death more than three years later in December 2006 was actually caused by VA hospital care, medical or surgical treatment (to include the April 2003 shoulder surgery), or examination; proximately caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel relative to the Veteran's VA medical treatment; or proximately caused by an event related to such treatment that was not reasonably foreseeable.

The Board concludes that the appellant's theory of negligence with regard to the medical care administered by the San Juan VAMC is not supported by the probative medical evidence of record, which is silent for any indication that such VA medical care caused the Veteran to die from acute respiratory failure, bronchial pneumonia, post-ventricular atrial fibrillation, or decompensated pulmonary emphysema.  In essence, the appellant's case rests on her own statements that the Veteran died as a result of negligent VA medical care.  The Board has considered those statements; however, the appellant, as a layperson without medical training, is not qualified to render medical opinions regarding matters such as the relationship between shoulder surgery and death occurring three years later due to pneumonia.  Such a question requires medical expertise to determine, which the appellant is not shown to possess.  Thus, her opinion in this respect is entitled to no probative weight.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

The Board acknowledges that a VA medical opinion was not requested in this case.  However, there is nothing in the evidence suggesting that the Veteran's right shoulder surgery at the VA Medical Center in April 2003 is in any way related to his death from bronchial pneumonia, post-ventricular atrial fibrillation, and decompensated pulmonary emphysema.  Moreover, the appellant failed to provide information and authorization to obtain the Veteran's terminal hospital records (he was hospitalized for two weeks prior to his death) and any autopsy report.  Accordingly, such evidence, which may have provided some support for her contention, could not be obtained.  Based on the medical evidence of record, which fails to indicate any relationship between the Veteran's death in a private hospital and his VA treatment, the Board is not required to obtain an opinion.  See 38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that compensation under 38 U.S.C.A. § 1151 for DIC is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to dependency and indemnity compensation under the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


